Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 1 of 291 PageID #: 10
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 2 of 291 PageID #: 11
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 3 of 291 PageID #: 12
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 4 of 291 PageID #: 13
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 5 of 291 PageID #: 14
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 6 of 291 PageID #: 15
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 7 of 291 PageID #: 16
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 8 of 291 PageID #: 17
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 9 of 291 PageID #: 18
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 10 of 291 PageID #: 19
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 11 of 291 PageID #: 20
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 12 of 291 PageID #: 21
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 13 of 291 PageID #: 22
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 14 of 291 PageID #: 23
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 15 of 291 PageID #: 24
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 16 of 291 PageID #: 25
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 17 of 291 PageID #: 26
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 18 of 291 PageID #: 27
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 19 of 291 PageID #: 28
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 20 of 291 PageID #: 29
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 21 of 291 PageID #: 30
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 22 of 291 PageID #: 31
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 23 of 291 PageID #: 32
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 24 of 291 PageID #: 33
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 25 of 291 PageID #: 34
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 26 of 291 PageID #: 35
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 27 of 291 PageID #: 36
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 28 of 291 PageID #: 37
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 29 of 291 PageID #: 38
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 30 of 291 PageID #: 39
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 31 of 291 PageID #: 40
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 32 of 291 PageID #: 41
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 33 of 291 PageID #: 42
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 34 of 291 PageID #: 43
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 35 of 291 PageID #: 44
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 36 of 291 PageID #: 45
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 37 of 291 PageID #: 46
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 38 of 291 PageID #: 47
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 39 of 291 PageID #: 48
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 40 of 291 PageID #: 49
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 41 of 291 PageID #: 50
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 42 of 291 PageID #: 51
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 43 of 291 PageID #: 52
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 44 of 291 PageID #: 53
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 45 of 291 PageID #: 54
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 46 of 291 PageID #: 55
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 47 of 291 PageID #: 56
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 48 of 291 PageID #: 57
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 49 of 291 PageID #: 58
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 50 of 291 PageID #: 59
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 51 of 291 PageID #: 60
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 52 of 291 PageID #: 61
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 53 of 291 PageID #: 62
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 54 of 291 PageID #: 63
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 55 of 291 PageID #: 64
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 56 of 291 PageID #: 65
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 57 of 291 PageID #: 66
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 58 of 291 PageID #: 67
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 59 of 291 PageID #: 68
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 60 of 291 PageID #: 69
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 61 of 291 PageID #: 70
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 62 of 291 PageID #: 71
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 63 of 291 PageID #: 72
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 64 of 291 PageID #: 73
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 65 of 291 PageID #: 74
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 66 of 291 PageID #: 75
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 67 of 291 PageID #: 76
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 68 of 291 PageID #: 77
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 69 of 291 PageID #: 78
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 70 of 291 PageID #: 79
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 71 of 291 PageID #: 80
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 72 of 291 PageID #: 81
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 73 of 291 PageID #: 82
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 74 of 291 PageID #: 83
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 75 of 291 PageID #: 84
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 76 of 291 PageID #: 85
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 77 of 291 PageID #: 86
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 78 of 291 PageID #: 87
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 79 of 291 PageID #: 88
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 80 of 291 PageID #: 89
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 81 of 291 PageID #: 90
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 82 of 291 PageID #: 91
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 83 of 291 PageID #: 92
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 84 of 291 PageID #: 93
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 85 of 291 PageID #: 94
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 86 of 291 PageID #: 95
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 87 of 291 PageID #: 96
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 88 of 291 PageID #: 97
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 89 of 291 PageID #: 98
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 90 of 291 PageID #: 99
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 91 of 291 PageID #: 100
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 92 of 291 PageID #: 101
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 93 of 291 PageID #: 102
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 94 of 291 PageID #: 103
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 95 of 291 PageID #: 104
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 96 of 291 PageID #: 105
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 97 of 291 PageID #: 106
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 98 of 291 PageID #: 107
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 99 of 291 PageID #: 108
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 100 of 291 PageID #:
                                     109
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 101 of 291 PageID #:
                                     110
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 102 of 291 PageID #:
                                     111
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 103 of 291 PageID #:
                                     112
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 104 of 291 PageID #:
                                     113
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 105 of 291 PageID #:
                                     114
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 106 of 291 PageID #:
                                     115
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 107 of 291 PageID #:
                                     116
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 108 of 291 PageID #:
                                     117
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 109 of 291 PageID #:
                                     118
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 110 of 291 PageID #:
                                     119
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 111 of 291 PageID #:
                                     120
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 112 of 291 PageID #:
                                     121
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 113 of 291 PageID #:
                                     122
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 114 of 291 PageID #:
                                     123
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 115 of 291 PageID #:
                                     124
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 116 of 291 PageID #:
                                     125
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 117 of 291 PageID #:
                                     126
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 118 of 291 PageID #:
                                     127
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 119 of 291 PageID #:
                                     128
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 120 of 291 PageID #:
                                     129
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 121 of 291 PageID #:
                                     130
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 122 of 291 PageID #:
                                     131
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 123 of 291 PageID #:
                                     132
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 124 of 291 PageID #:
                                     133
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 125 of 291 PageID #:
                                     134
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 126 of 291 PageID #:
                                     135
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 127 of 291 PageID #:
                                     136
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 128 of 291 PageID #:
                                     137
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 129 of 291 PageID #:
                                     138
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 130 of 291 PageID #:
                                     139
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 131 of 291 PageID #:
                                     140
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 132 of 291 PageID #:
                                     141
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 133 of 291 PageID #:
                                     142
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 134 of 291 PageID #:
                                     143
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 135 of 291 PageID #:
                                     144
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 136 of 291 PageID #:
                                     145
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 137 of 291 PageID #:
                                     146
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 138 of 291 PageID #:
                                     147
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 139 of 291 PageID #:
                                     148
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 140 of 291 PageID #:
                                     149
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 141 of 291 PageID #:
                                     150
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 142 of 291 PageID #:
                                     151
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 143 of 291 PageID #:
                                     152
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 144 of 291 PageID #:
                                     153
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 145 of 291 PageID #:
                                     154
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 146 of 291 PageID #:
                                     155
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 147 of 291 PageID #:
                                     156
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 148 of 291 PageID #:
                                     157
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 149 of 291 PageID #:
                                     158
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 150 of 291 PageID #:
                                     159
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 151 of 291 PageID #:
                                     160
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 152 of 291 PageID #:
                                     161
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 153 of 291 PageID #:
                                     162
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 154 of 291 PageID #:
                                     163
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 155 of 291 PageID #:
                                     164
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 156 of 291 PageID #:
                                     165
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 157 of 291 PageID #:
                                     166
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 158 of 291 PageID #:
                                     167
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 159 of 291 PageID #:
                                     168
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 160 of 291 PageID #:
                                     169
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 161 of 291 PageID #:
                                     170
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 162 of 291 PageID #:
                                     171
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 163 of 291 PageID #:
                                     172
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 164 of 291 PageID #:
                                     173
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 165 of 291 PageID #:
                                     174
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 166 of 291 PageID #:
                                     175
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 167 of 291 PageID #:
                                     176
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 168 of 291 PageID #:
                                     177
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 169 of 291 PageID #:
                                     178
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 170 of 291 PageID #:
                                     179
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 171 of 291 PageID #:
                                     180
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 172 of 291 PageID #:
                                     181
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 173 of 291 PageID #:
                                     182
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 174 of 291 PageID #:
                                     183
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 175 of 291 PageID #:
                                     184
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 176 of 291 PageID #:
                                     185
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 177 of 291 PageID #:
                                     186
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 178 of 291 PageID #:
                                     187
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 179 of 291 PageID #:
                                     188
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 180 of 291 PageID #:
                                     189
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 181 of 291 PageID #:
                                     190
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 182 of 291 PageID #:
                                     191
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 183 of 291 PageID #:
                                     192
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 184 of 291 PageID #:
                                     193
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 185 of 291 PageID #:
                                     194
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 186 of 291 PageID #:
                                     195
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 187 of 291 PageID #:
                                     196
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 188 of 291 PageID #:
                                     197
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 189 of 291 PageID #:
                                     198
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 190 of 291 PageID #:
                                     199
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 191 of 291 PageID #:
                                     200
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 192 of 291 PageID #:
                                     201
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 193 of 291 PageID #:
                                     202
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 194 of 291 PageID #:
                                     203
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 195 of 291 PageID #:
                                     204
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 196 of 291 PageID #:
                                     205
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 197 of 291 PageID #:
                                     206
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 198 of 291 PageID #:
                                     207
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 199 of 291 PageID #:
                                     208
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 200 of 291 PageID #:
                                     209
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 201 of 291 PageID #:
                                     210
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 202 of 291 PageID #:
                                     211
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 203 of 291 PageID #:
                                     212
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 204 of 291 PageID #:
                                     213
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 205 of 291 PageID #:
                                     214
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 206 of 291 PageID #:
                                     215
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 207 of 291 PageID #:
                                     216
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 208 of 291 PageID #:
                                     217
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 209 of 291 PageID #:
                                     218
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 210 of 291 PageID #:
                                     219
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 211 of 291 PageID #:
                                     220
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 212 of 291 PageID #:
                                     221
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 213 of 291 PageID #:
                                     222
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 214 of 291 PageID #:
                                     223
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 215 of 291 PageID #:
                                     224
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 216 of 291 PageID #:
                                     225
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 217 of 291 PageID #:
                                     226
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 218 of 291 PageID #:
                                     227
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 219 of 291 PageID #:
                                     228
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 220 of 291 PageID #:
                                     229
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 221 of 291 PageID #:
                                     230
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 222 of 291 PageID #:
                                     231
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 223 of 291 PageID #:
                                     232
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 224 of 291 PageID #:
                                     233
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 225 of 291 PageID #:
                                     234
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 226 of 291 PageID #:
                                     235
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 227 of 291 PageID #:
                                     236
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 228 of 291 PageID #:
                                     237
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 229 of 291 PageID #:
                                     238
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 230 of 291 PageID #:
                                     239
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 231 of 291 PageID #:
                                     240
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 232 of 291 PageID #:
                                     241
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 233 of 291 PageID #:
                                     242
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 234 of 291 PageID #:
                                     243
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 235 of 291 PageID #:
                                     244
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 236 of 291 PageID #:
                                     245
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 237 of 291 PageID #:
                                     246
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 238 of 291 PageID #:
                                     247
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 239 of 291 PageID #:
                                     248
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 240 of 291 PageID #:
                                     249
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 241 of 291 PageID #:
                                     250
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 242 of 291 PageID #:
                                     251
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 243 of 291 PageID #:
                                     252
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 244 of 291 PageID #:
                                     253
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 245 of 291 PageID #:
                                     254
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 246 of 291 PageID #:
                                     255
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 247 of 291 PageID #:
                                     256
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 248 of 291 PageID #:
                                     257
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 249 of 291 PageID #:
                                     258
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 250 of 291 PageID #:
                                     259
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 251 of 291 PageID #:
                                     260
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 252 of 291 PageID #:
                                     261
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 253 of 291 PageID #:
                                     262
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 254 of 291 PageID #:
                                     263
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 255 of 291 PageID #:
                                     264
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 256 of 291 PageID #:
                                     265
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 257 of 291 PageID #:
                                     266
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 258 of 291 PageID #:
                                     267
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 259 of 291 PageID #:
                                     268
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 260 of 291 PageID #:
                                     269
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 261 of 291 PageID #:
                                     270
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 262 of 291 PageID #:
                                     271
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 263 of 291 PageID #:
                                     272
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 264 of 291 PageID #:
                                     273
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 265 of 291 PageID #:
                                     274
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 266 of 291 PageID #:
                                     275
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 267 of 291 PageID #:
                                     276
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 268 of 291 PageID #:
                                     277
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 269 of 291 PageID #:
                                     278
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 270 of 291 PageID #:
                                     279
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 271 of 291 PageID #:
                                     280
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 272 of 291 PageID #:
                                     281
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 273 of 291 PageID #:
                                     282
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 274 of 291 PageID #:
                                     283
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 275 of 291 PageID #:
                                     284
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 276 of 291 PageID #:
                                     285
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 277 of 291 PageID #:
                                     286
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 278 of 291 PageID #:
                                     287
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 279 of 291 PageID #:
                                     288
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 280 of 291 PageID #:
                                     289
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 281 of 291 PageID #:
                                     290
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 282 of 291 PageID #:
                                     291
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 283 of 291 PageID #:
                                     292
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 284 of 291 PageID #:
                                     293
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 285 of 291 PageID #:
                                     294
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 286 of 291 PageID #:
                                     295
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 287 of 291 PageID #:
                                     296
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 288 of 291 PageID #:
                                     297
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 289 of 291 PageID #:
                                     298
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 290 of 291 PageID #:
                                     299
Case 6:19-cv-01027-JDC-PJH Document 1-2 Filed 08/07/19 Page 291 of 291 PageID #:
                                     300
